 

 

 

 

 

 

 

 

 

 

PORTLAND GENERAL ELECTRIC COMPANY



OUTSIDE DIRECTORS' DEFERRED COMPENSATION PLAN



 

 

 

 

 

 

 

 

 

Effective as of March 12, 2003

TABLE OF CONTENTS



Page



ARTICLE I PURPOSE *

1.1 Purpose *

1.2 Effective Date *

1.3 Plan Sponsor *

1.4 Plan Frozen *

ARTICLE II DEFINITIONS *

2.1 Account *

2.2 Administrative Committee *

2.3 Beneficiary *

2.4 Board *

2.5 Change in Control *

2.6 Company *

2.7 Compensation *

2.8 Compensation Committee *

2.9 Deferral Election *

2.10 Determination Date *

2.11 Direct Subsidiary *

2.12 Financial Emergency *

2.13 Indirect Subsidiary *

2.14 Interest *

2.15 Outside Director *

2.16 PGC Board *

2.17 Participant *

2.18 Participating Company *

2.19 Plan *

2.20 Policies *

2.21 President *

ARTICLE III ELIGIBILITY AND DEFERRALS *

3.1 Eligibility *

3.2 Deferral Elections *

3.3 Limits on Elective Deferrals *

ARTICLE IV DEFERRED COMPENSATION ACCOUNT *

4.1 Crediting to Account *

4.2 Determination of Accounts *

4.3 Vesting of Accounts *

4.4 Statement of Accounts *

ARTICLE V PLAN BENEFITS *

5.1 Benefits *

5.2 Withdrawals for Financial Emergency *

5.3 Form of Benefit Payment *

5.4 Accelerated Distribution *

5.5 Taxes *

5.6 Commencement of Payments *

5.7 Full Payment of Benefits *

5.8 Payment to Guardian *

ARTICLE VI BENEFICIARY DESIGNATION *

6.1 Beneficiary Designation *

6.2 Amendments *

6.3 No Beneficiary Designation *

6.4 Effect of Payment *

ARTICLE VII ADMINISTRATION *

7.1 Administrative Committee; Duties *

7.2 Agents *

7.3 Binding Effect of Decisions *

7.4 Indemnity of Administrative Committee; Compensation Committee *

7.5 Availability of Plan Documents *

7.6 Cost of Plan Administration *

ARTICLE VIII CLAIMS PROCEDURE *

8.1 Claim *

8.2 Denial of Claim *

8.3 Review of Claim *

8.4 Final Decision *

ARTICLE IX AMENDMENT AND TERMINATION OF PLAN *

9.1 Amendment *

9.2 Termination *

9.3 Payment at Termination *

ARTICLE X MISCELLANEOUS *

10.1 Unfunded Plan *

10.2 Liability *

10.3 Trust Fund *

10.4 Nonassignability *

10.5 Protective Provisions *

10.6 Governing Law *

10.7 Terms *

10.8 Validity *

10.9 Notice *

10.10 Successors *

10.11 Not a Contract of Service *





INDEX OF TERMS



TERM

PROVISION

PAGE

     

Account

2.1

*

Administrative Committee

2.2

*

     

Beneficiary

2.3

*

Board

2.4

*

     

Change in Control

2.5

*

Company

2.6

*

Compensation

2.7

*

Compensation Committee

2.8

*

     

Deferral Election

2.9

*

Determination Date

2.10

*

Direct Subsidiary

2.11

*

     

Exchange Act

2.5-1

*

     

Financial Emergency

2.12

*

     

Indirect Subsidiary

2.13

*

Interest

2.14

*

     

Outside Director

2.15

*

     

Participant

2.17

*

Participating Company

2.18

*

PGE

2.5-1

*

PGC Board

2.16

*

Plan

2.19

*

Policies

2.20

*

President

2.21

*

     



 

 

PORTLAND GENERAL ELECTRIC COMPANY



OUTSIDE DIRECTORS' DEFERRED COMPENSATION PLAN



 



PURPOSE



Purpose



The purpose of this Outside Directors' Deferred Compensation Plan is to provide
elective deferred compensation to Outside Directors. It is intended that the
Plan will aid in attracting and retaining Outside Directors of exceptional
ability.



Effective Date



Prior to March 12, 2003, the Portland General Electric Company (the "Company")
was a participating employer in the Portland General Holdings, Inc. Outside
Directors' Deferred Compensation Plan ("PGH Plan"). The Company's liabilities
under the PGH Plan consisted solely of liabilities attributable to benefits
accrued during the time that participants in the PGH Plan were serving as
directors of the Company prior to March 29, 1986 ("PGE Liabilities"). The Plan
is hereby established by the Company effective March 12, 2003, as a successor
plan with respect to all of the PGE Liabilities; on March 12, 2003, all of the
PGE Liabilities as of the close of business on March 11, 2003, were transferred
to the Plan, so that the Company had no remaining liability for the payment of
any benefits under the PGH Plan, and all of the PGE Liabilities became the
obligation of the Company under the Plan. Further, neither the Plan nor the
Company assumes or has any liability for the payment of any benefits owed by any
other participating employers in the PGH Plan, whether by reason of the Plan's
establishment, its sponsorship by the Company, the transfer of the PGE
Liabilities to the Plan, or otherwise.



Plan Sponsor



The Plan is maintained for the benefit of previous Outside Directors of Portland
General Corporation, an Oregon Corporation, and Outside Directors of any
corporations or other entities affiliated with or subsidiary to it, if such
corporations or entities have been selected by the Board. Portland General
Electric Company assumes no liability for the payment of any Plan benefit owed
by any other Participating Employer, as defined herein, by reason of accepting
Plan sponsorship.



Plan Frozen



Effective December 31, 1999, deferrals of Compensation and crediting of deferred
Compensation amounts to Participants' Accounts under the Plan ceased.





DEFINITIONS



Account



"Account" means the account, maintained by the Participating Company in
accordance with ARTICLE IV with respect to any deferral of Compensation pursuant
to this Plan.



Administrative Committee



"Administrative Committee" means the persons designated by the Board to
administer the Plan.



Beneficiary



"Beneficiary" means the person, persons or entity entitled under ARTICLE VI to
receive any Plan benefits payable after Participant's death.



Board



"Board" means the Board of Directors of Portland General Electric Company.



Change in Control



"Change in Control" means an occurrence in which:



Any "person," as such term is used in Sections 13(d) and 14(d) of the Securities
Exchange Act of 1934, as amended (the "Exchange Act") (other than Portland
General Electric Company ("PGE"), any trustee or other fiduciary holding
securities under an employee benefit plan of PGE, or any Employer owned,
directly or indirectly, by the stockholders of PGE in substantially the same
proportions as their ownership of stock of PGE), is or becomes the "beneficial
owner" (as defined in Rule 13d-3 under the Exchange Act), directly or
indirectly, of securities representing thirty percent (30%) or more of the
combined voting power of PGE's then outstanding voting securities; or



During any period of two (2) consecutive years (not including any period prior
to the execution of this Agreement), individuals who at the beginning of such
period constitute the Board, and any new director whose election by the Board or
nomination for election by PGE's stockholders was approved by a vote of at least
two-thirds (2/3) of the directors then still in office who either were directors
as of the beginning of the period of whose election or nomination for election
was previously so approved, cease for any reason to constitute at least a
majority thereof.



Company



"Company" means Portland General Electric Company, an Oregon Corporation.



Compensation



"Compensation" means annual retainer and fees for attendance at board and
various committee meetings paid to an Outside Director by the Participating
Company during the calendar year with respect to duties performed as a member of
the board. Compensation, for purposes of this Plan, may include any new form of
cash remuneration paid by the Participating Company to an Outside Director which
is explicitly designated as deferrable pursuant to this Plan by the Deferral
Election form approved by the Administrative Committee. Compensation does not
include expense reimbursements, imputed compensation, or any form of noncash
compensation or benefits.



Compensation Committee



"Compensation Committee" means the Compensation Committee of the Board.



Deferral Election



"Deferral Election" means the election completed by the Participant in a form
approved by the Administrative Committee which indicates the Participant's
irrevocable election to defer Compensation as designated in the Deferral
Election, pursuant to ARTICLE III.



Determination Date



"Determination Date" means the last day of each calendar month.



Direct Subsidiary



"Direct Subsidiary" means any corporation of which a Participating Company owns
at least eighty percent (80%) of the total combined voting power of all classes
of its stock entitled to vote.



Financial Emergency



"Financial Emergency" means a financial need resulting from a serious unforeseen
personal or family emergency, such as an act of God, an adverse business or
financial transaction, divorce, serious illness or accident, or death in the
family.



Indirect Subsidiary



"Indirect Subsidiary" means any corporation of which a Participating Company
directly and constructively owns at least eighty percent (80%) of the total
combined voting power of all classes of its stock entitled to vote. In
determining the amount of stock of a corporation that is constructively owned by
a Participating Company stock owned, directly or constructively, by a
corporation shall be considered as being owned proportionately by its
shareholders according to such shareholder's share of voting power of all
classes of its stock entitled to vote.



Interest



"Interest" means the interest yield computed at the monthly equivalent of an
annual yield that is three (3) percentage points higher than the annual yield on
Moody's Average Corporate Bond Yield Index for the three (3) calendar months
preceding the immediately prior month as published by Moody's Investors Service,
Inc. (or any successor thereto), or, if such index is no longer published, a
substantially similar index selected by the Board.



Outside Director



"Outside Director" means a member of the PGC Board who is not an employee of
Portland General Electric Company or any Direct Subsidiary or Indirect
Subsidiary or affiliate of Portland General Electric Company.



PGC Board



"PGC Board" shall mean the Board of Directors of Portland General Corporation.



Participant



"Participant" means any eligible Outside Director who has elected to make
deferrals under this Plan.



Participating Company



"Participating Company" means the Company or any affiliated or subsidiary
company designated by the Board as a Participating Company under the Plan, as
long as such designation has become effective and continues to be in effect. The
designation as a Participating Company shall become effective only upon the
acceptance of such designation and the formal adoption of the Plan by a
Participating Company. A Participating Company may revoke its acceptance of
designation as a Participating Company at any time, but until it makes such
revocation, all of the provisions of this Plan and any amendments thereto shall
apply to the Outside Directors of the Participating Company and their
Beneficiaries.



Plan



"Plan" means the Portland General Electric Company Outside Directors' Deferred
Compensation Plan, as may be amended from time to time.



Policies



"Policies" means any life insurance policies, annuity contracts or the proceeds
therefrom owned or which may be acquired by the Participating Company.



President



"President" means the President of the Company.





ELIGIBILITY AND DEFERRALS



Eligibility



Eligibility. An Outside Director shall be eligible to participate by making
Deferral Elections under paragraph 3.2 below. The Administrative Committee shall
notify eligible Outside Directors about the Plan and the benefits provided under
it.



Cessation of Eligibility. An Eligible Outside Director who ceases to serve on
the PGC Board shall cease participating as to new deferrals immediately.



Deferral Elections



Time of Elections. An eligible Outside Director may elect to participate in the
Plan with respect to any calendar year by making an election to defer
Compensation in a Deferral Election in a form approved by the Administrative
Committee. The Deferral Election must be filed with the Administrative Committee
no later than December 15, or such shorter period as designated in the Deferral
Election form.



Mid-Year Eligibility. If an individual first becomes eligible to participate
during a calendar year and wishes to defer Compensation during the remainder of
that year, a Deferral Election may be filed no later than thirty (30) days
following notification to the Outside Director by the Administrative Committee
of eligibility to participate. Such Deferral Election shall be effective only
with regard to Compensation earned after it is filed with the Administrative
Committee.



Irrevocability. A Deferral Election for the following calendar year shall become
irrevocable on the December 15 by which it is due under paragraph 3.2-1 and a
Deferral Election for the current calendar year shall become irrevocable upon
filing with the Administrative Committee under paragraph 3.2-2.



Limits on Elective Deferrals



An eligible Outside Director may elect to defer up to one hundred percent (100%)
of Compensation. The level elected must be in one percent (1%) increments.



3.4 Nonduplication of Benefits



The PGE Liabilities shall be payable under this Plan, but no benefits shall be
earned under this Plan which duplicate benefits earned under the PGH Plan.



 

 



DEFERRED COMPENSATION ACCOUNT



Crediting to Account



The amount of the elective deferrals for a Participant under this Plan shall be
credited to an Account for the Participant on the books of the Participating
Company at the time the Compensation would have been paid in cash. Any taxes or
other amounts due from a Participant with respect to the deferred Compensation
under federal, state or local law, shall be withheld from nondeferred
Compensation payable to the Participant at the time the deferred amounts are
credited to the Account to the extent possible. To the extent not possible, such
amounts shall be withheld from deferred Compensation with the balance to be
credited to the Participant's Account.



Determination of Accounts



The last day of each calendar month shall be a Determination Date. Each
Participant's Account as of each Determination Date shall consist of the balance
of the Account as of the immediately preceding Determination Date, plus the
Participant's elective deferrals, and Interest credited under this Plan, minus
the amount of any distributions made from this Plan since the immediately
preceding Determination Date. Interest credited shall be calculated as of each
Determination Date based upon the average daily balance of the Account since the
preceding Determination Date.



Vesting of Accounts



Account balances in this Plan shall be fully vested at all times.



Statement of Accounts



The Administrative Committee shall submit to each Participant, after the close
of each calendar quarter and at such other times as determined by the
Administrative Committee, a statement setting forth the balance of the Account
maintained for the Participant.





PLAN BENEFITS



Benefits



Entitlement to Benefits at Termination. Benefits under this Plan shall be
payable to a Participant on termination of membership on all boards of
Participating Companies. The amount of the benefit shall be the balance of the
Participant's Account including Interest to the date of payment, in the form
elected under Paragraph 5.3 below.



Entitlement to Benefits at Death. Upon the death of a Participant for whom an
Account is held under this Plan, a death benefit shall be payable to the
Participant's Beneficiary in the same form as the Participant elected for
payments at termination of service on the Board, under paragraph 5.3 below. The
amount of the benefit shall be the balance of the Participant's Account
including Interest to the date of payment.



Withdrawals for Financial Emergency



A Participant may withdraw part or all of the Participant's Account for a
Financial Emergency as follows:



Determination. The existence of a Financial Emergency and the amount to be
withdrawn shall be determined by the Administrative Committee.



Suspension. A Participant who makes a withdrawal for Financial Emergency shall
be suspended from participation for twelve (12) months from the date of
withdrawal. Compensation payable during such suspension that would have been
deferred under this Plan shall instead be paid to the Participant.



Form of Benefit Payment



The Plan benefits attributable to the elective deferrals for any calendar year
shall be paid in one (1) of the forms set out below, as elected by the
Participant in the form of payment designation filed with the Deferral Election
for that year. The forms of benefit payment are:



A lump sum payment; or



Monthly installment payments in substantially equal payments of principal and
Interest over a period of up to one hundred eighty (180) months. The amount of
the installment payment shall be redetermined on the first day of the month
coincidental with or next following the anniversary of the date of termination
each year, based upon the then current rate of Interest, the remaining Account
balance, and the remaining number of payment periods.



For Participants designated by the President to the Administrative Committee,
monthly installment payments over a period of up to one hundred eighty (180)
months, consisting of interest only payments for up to one hundred twenty (120)
months and principal and interest payments of the remaining Account balance over
the remaining period. The amount of the installment payment shall be
redetermined on the first day of the month coincidental with or next following
the anniversary of the date of termination each year, based upon the then
current rate of Interest, the remaining Account balance, and the remaining
number of payment periods.



In the event the account balance is ten thousand ($10,000) or less, that benefit
will be paid out in a lump sum notwithstanding the form of benefit payment
elected by the Participant.



A Participant may elect to file a change of payment designation which shall
supersede all prior form of payment designations with respect to the
Participant's entire Account. The Participant may redesignate a combination of
lump sum and monthly installments if approved by the Administrative Committee.
If, upon termination, the Participant's most recent change of payment
designation has not been in effect for twelve (12) full months prior to such
termination, then the prior election shall be used to determine the form of
payment. The Administrative Committee may, in its sole discretion, direct that
plan benefits be paid pursuant to the change of payment designation,
notwithstanding the twelve (12) month requirement.



Participants designated by the President to the Administrative Committee may
elect to file a change of payment designation which shall supersede all prior
form of payment designations with respect to the Participant's entire Account.
The Participant may redesignate monthly installment payments over a period of up
to one hundred eighty (180) months, consisting of interest only payments for up
to one hundred twenty (120) months and principal and interest payments of the
remaining Account balance over the remaining period. To be effective, such
designation must be approved by the President and the Administrative Committee.
If, upon termination, the Participant's most recent change of payment
designation has not been in effect for twelve (12) full months prior to such
termination, then the prior election shall be used to determine the form of
payment. The Administrative Committee may, in its sole discretion, direct that
Plan benefits be paid pursuant to the change of payment designation,
notwithstanding the twelve (12) month requirement.



Accelerated Distribution



Notwithstanding any other provision of the Plan, a Participant shall be entitled
to receive, upon written request to the Administrative Committee, a lump sum
distribution of all or a portion of the vested Account balance, subject to the
following:



Penalty.



If the distribution is requested within thirty-six (36) months following a
Change in Control, six percent (6%) of the account shall be forfeited and
ninety-four percent (94%) of the account paid to the Participant.



If the distribution is requested at any time other than that in (i) above, ten
percent (10%) of the account shall be forfeited and ninety percent (90%) of the
account paid to the Participant.



Suspension. A Participant who receives a distribution under this section shall
be suspended from participation in this Plan for twelve (12) calendar months
from the date of such distribution. The account balance shall be as of the
Determination Date immediately preceding the date on which the Administrative
Committee receives the written request. The amount payable under this section
shall be paid in a lump sum within sixty-five (65) days following the receipt of
the Participant's written request by the Administrative Committee.



Taxes



Each Participating Company shall withhold from payments made hereunder any taxes
required to be withheld from a Participant's Compensation for the federal or any
state or local government. Withholding shall also apply to Beneficiary, unless
an election against withholding is made under Section 3405(a)(2) of the Internal
Revenue Code.



Commencement of Payments



Payment shall commence at the discretion of the Administrative Committee, but
not later than sixty-five (65) days after the end of the month in which a
Participant retires, dies or otherwise terminates membership on the Board. All
payments shall be made as of the first day of the month.



Full Payment of Benefits



Notwithstanding any other provision of this Plan, all benefits shall be paid no
later than one hundred eighty (180) months following the date payment to
Participant commences.



Payment to Guardian



If a Plan benefit is payable to a minor or a person declared incompetent or to a
person incapable of handling the disposition of property, the Administrative
Committee may direct payment of such Plan benefit to the guardian, legal
representative or person having the care and custody of such minor or
incompetent person. The Administrative Committee may require proof of
incompetency, minority, incapacity or guardianship as he may deem appropriate
prior to distribution of the Plan benefit. Such distribution shall completely
discharge the Administrative Committee, the Participating Company and the
Company from all liability with respect to such benefit.





BENEFICIARY DESIGNATION



Beneficiary Designation



Each Participant shall have the right, at any time, to designate one (1) or more
persons or entities as the Participant's Beneficiary, primary as well as
secondary, to whom benefits under this Plan shall be paid in the event of the
Participant's death prior to complete distribution to the Participant of the
benefits due under the Plan. Each Beneficiary designation shall be in a written
form prescribed by the Administrative Committee and will be effective only when
filed with the Administrative Committee during the Participant's lifetime.



Amendments



Any Beneficiary designation may be changed by a Participant without the consent
of any Beneficiary by the filing of a new Beneficiary designation with the
Administrative Committee. If a Participant's Compensation is community property,
any Beneficiary designation shall be valid or effective only as permitted under
applicable law.



No Beneficiary Designation



In the absence of an effective Beneficiary designation, or if all Beneficiaries
predecease a Participant, the Participant's estate shall be the Beneficiary. If
a Beneficiary dies after a Participant and before payment of benefits under this
Plan has been completed, the remaining benefits shall be payable to the
Beneficiary's estate.



Effect of Payment



Payment to the Beneficiary shall completely discharge the Participating
Company's obligations under this Plan.



 



ADMINISTRATION



Administrative Committee; Duties



This Plan shall be administered by an Administrative Committee as designated by
the Board. Members of the Compensation Committee may be participants under this
Plan. The Administrative Committee shall have the authority to make, amend,
interpret and enforce all appropriate rules and regulations for the
administration of this Plan and decide or resolve any and all questions
including interpretations of this Plan as may arise in connection with the Plan.
The Administrative Committee shall report to the Compensation Committee on an
annual basis regarding Plan activity, and at such other times as may be
requested by the Compensation Committee.



Agents



In the administration of the Plan, the Administrative Committee may, from time
to time, employ agents and delegate to such agents, including employees of any
Participating Company, such administrative duties as it sees fit, and may from
time to time consult with counsel, who may be counsel to any Participating
Company.



Binding Effect of Decisions



The decision or action of the Administrative Committee with respect to any
question arising out of or in connection with the administration, interpretation
and application of the Plan and the rules and regulations promulgated hereunder
shall be final and conclusive and binding upon all persons having any interest
in the Plan.



Indemnity of Administrative Committee; Compensation Committee



Each Participating Company shall indemnify and hold harmless the Administrative
Committee, the Compensation Committee, and their individual members, against any
and all claims, loss, damage, expense or liability arising from any action or
failure to act with respect to this Plan, except in the case of gross negligence
or willful misconduct.



Availability of Plan Documents



Each Participant shall receive a copy of this Plan, and the Administrative
Committee shall make available for inspection by any Participant a copy of the
rules and regulations used in administering the Plan.



Cost of Plan Administration



The Company shall bear all expenses of administration. However, a ratable
portion of the expense shall be charged back to each Participating Company.



 



CLAIMS PROCEDURE



Claim



Any person claiming a benefit, requesting an interpretation or ruling under the
Plan or requesting information under the Plan shall present the request in
writing to the Administrative Committee or its delegatee who shall respond in
writing as soon as practicable.



Denial of Claim



If the claim or request is denied, the written notice of denial shall state:



The reasons for denial, with specific reference to the Plan provisions on which
the denial is based.



A description of any additional material or information required and an
explanation of why it is necessary.



An explanation of the Plan's claim review procedure.



Review of Claim



Any person whose claim or request is denied or who has not received a response
within thirty (30) days may request review by notice given in writing to the
Administrative Committee. The claim or request shall be reviewed by the
Administrative Committee, which may, but shall not be required to, grant the
claimant a hearing. On review, the claimant may have representation, examine
pertinent documents and submit issues and comments in writing.



 

 

Final Decision



The decision by the Administrative Committee on review shall normally be made
within sixty (60) days. If an extension of time is required for a hearing or
other special circumstances, the claimant shall be notified and the time limit
shall be one hundred twenty (120) days. The decision shall be in writing and
shall state the reasons and the relevant Plan provisions. All decisions on
review shall be final and bind all parties concerned.





AMENDMENT AND TERMINATION OF PLAN



Amendment



The Administrative Committee may amend the Plan from time to time as may be
necessary for administrative purposes and legal compliance of the Plan,
provided, however, that no such amendment shall affect the benefit rights of
Participants or Beneficiaries in the Plan. The Compensation Committee may amend
the Plan at any time, provided, however, that no amendment shall be effective to
decrease or restrict the accrued rights of Participants and Beneficiaries to the
amounts in their Accounts at the time of the amendment. Such amendments shall be
subject to the following:



Preservation of Account Balance. No amendment shall reduce the amount accrued in
any Account to the date such notice of the amendment is given.



Changes in Interest Rate. No amendment shall reduce the rate of Interest to be
credited, after the date of the amendment, on the amount already accrued in any
Account or on the deferred Compensation credited to any Account under Deferral
Elections already in effect on the date of the amendment.



Termination



The board of directors of each Participating Company may at any time, in its
sole discretion, terminate or suspend the Plan in whole or in part. However, no
such termination or suspension shall adversely affect the benefits of
Participants which have accrued prior to such action, the benefits of any
Participant who has previously retired, the benefits of any Beneficiary of a
Participant who has previously died, or already accrued Plan liabilities between
Participating Companies.



Payment at Termination



If the Plan is terminated, payment of each Account to a Participant or a
Beneficiary for whom it is held shall commence pursuant to Paragraph 5.6, and
shall be paid in the form designated by the Participant.



 

 



MISCELLANEOUS



Unfunded Plan



This Plan is intended to be an unfunded plan maintained primarily to provide
deferred compensation benefits for Outside Directors. This Plan is not intended
to create an investment contract, but to provide retirement benefits to eligible
individuals who have elected to participate in the Plan. Eligible individuals
are directors of the Participating Company, who by virtue of their position with
the Participating Company, are uniquely informed as to the Participating
Company's operations and have the ability to materially affect the Participating
Company's profitability and operations.



Liability



Liability for Benefits. Except as otherwise provided in this paragraph,
liability for the payment of a Participant's benefit pursuant to this Plan shall
be borne solely by the Participating Company for which the Participant serves
during the accrual or increase of the Plan benefit, and no liability for the
payment of any Plan benefit shall be incurred by reason of Plan sponsorship or
participation except for the Plan benefits of a Participating Company's own
Outside Directors. Provided, however, that each Participating Company, by
accepting the Board's designation as a Participating Company under the Plan and
formally adopting the Plan, agrees to assume secondary liability for the payment
of any benefit accrued or increased while a Participant serves on the board of
directors of a Participating Company that is a Direct Subsidiary or Indirect
Subsidiary of the Participating Company at the time such benefit is accrued or
increased. Such liability shall survive any revocation of designation as a
Participating Company with respect to any liabilities accrued at the time of
such revocation. Nothing in this paragraph shall be interpreted as prohibiting
any Participating Company or any other person from expressly agreeing to the
assumption of liability for a Plan Participant's payment of any benefits under
the Plan.



Unsecured General Creditor. Participants and their Beneficiaries, heirs,
successors and assigns shall have no secured legal or equitable rights, interest
or claims in any property or assets of the Participating Company, nor shall they
be beneficiaries of, or have any rights, claims or interests in any Policies or
the proceeds therefrom owned or which may be acquired by the Participating
Company. Except as provided in paragraph 10.3, such Policies or other assets of
the Participating Company shall not be held under any trust for the benefit of
Participants, their Beneficiaries, heirs, successors or assigns, or held in any
way as collateral security for the fulfilling of the obligations of the
Participating Company under this Plan. Any and all of the Participating
Company's assets and Policies shall be, and remain, the general, unpledged,
unrestricted assets of the Participating Company. Participating Company's
obligation under the Plan shall be that of an unfunded and unsecured promise to
pay money in the future.



 

 

Trust Fund



At its discretion, each Participating Company, jointly or severally, may
establish one (1) or more trusts, with such trustee as the Board may approve,
for the purpose of providing for the payment of such benefits. Such trust or
trusts may be irrevocable, but the assets thereof shall be subject to the claims
of the Participating Company's creditors. To the extent any benefits provided
under the Plan are actually paid from any such trust, the Participating Company
shall have no further obligation with respect thereto, but to the extent not so
paid, such benefits shall remain the obligation of, and shall be paid by the
Participating Company.



Nonassignability



Neither a Participant nor any other person shall have any right to sell, assign,
transfer, pledge, anticipate, mortgage or otherwise encumber, hypothecate or
convey in advance of actual receipt the amounts, if any, payable hereunder, or
any part thereof, which are, and all rights to which are, expressly declared to
be nonassignable and nontransferable. No part of the amounts payable shall,
prior to actual payment, be subject to seizure or sequestration for the payment
of any debts, judgments, alimony or separate maintenance owed by a Participant
or any other person, nor be transferable by operation of law in the event of a
Participant's or any other person's bankruptcy or insolvency.



Protective Provisions



A Participant will cooperate with the Participating Company by furnishing any
and all information requested by the Participating Company, in order to
facilitate the payment of benefits hereunder, and by taking such physical
examination as the Participating Company may deem necessary and taking such
other action as may be requested by the Participating Company.



Governing Law



The provisions of this Plan shall be construed and interpreted according to the
laws of the State of Oregon, except as preempted by federal law.



Terms



In this Plan document, unless the context clearly indicates the contrary, the
masculine gender will be deemed to include the feminine gender, and the singular
shall include the plural.



Validity



In case any provision of this Plan shall be held illegal or invalid for any
reason, such illegality or invalidity shall not affect the remaining parts
hereof, but this Plan shall be construed and enforced as if such illegal and
invalid provision had never been inserted herein.



Notice



Any notice or filing required or permitted to be given to the Administrative
Committee under the Plan shall be sufficient if in writing and hand delivered,
or sent by registered or certified mail to the Administrative Committee, or to
the Secretary of the Participating Company. Notice mailed to the Participant
shall be at such address as is given in the records of the Participating
Company. Notice to the Administrative Committee, if mailed, shall be addressed
to the principal executive offices of the Company. Notices shall be deemed given
as of the date of delivery or, if delivery is made by mail, as of the date shown
on the postmark on the receipt for registration or certification.



Successors



The provisions of this Plan shall bind and inure to the benefit of each
Participating Company and its successors and assigns. The term successors as
used herein shall include any corporate or other business entity which shall,
whether by merger, consolidation, purchase or otherwise, acquire all or
substantially all of the business and assets of a Participating Company, and
successors of any such corporation or other business entity.



Not a Contract of Service



The terms and conditions of this Plan shall not be deemed to constitute a
contract of service between a Participating Company and a Participant and
neither a Participant nor a Participant's Beneficiary shall have any rights
against a Participating Company except as may otherwise be specifically provided
herein. Moreover, nothing in this Plan shall be deemed to give a Participant the
right to be retained on the Board of a Participating Company nor shall it
interfere with the Participant's right to terminate his directorship at any
time.



IN WITNESS WHEREOF, the Company has caused this instrument to be executed by its
officers thereunto duly authorized, this 19 day of March , 2003.



PORTLAND GENERAL ELECTRIC COMPANY



 

By: /s/Arleen N. Barnett

Arleen N. Barnett

Its: Vice President